Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 12, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 20150334762 in view of Wang US 20200022119.

Regarding claim 1, 12, Yang teaches a method for configuring Physical Downlink Control Channel (PDCCH) detection, the method being applied to a terminal device and comprising:
receiving a first indication signal sent from a network side;
obtaining a parameter for PDCCH detection based on the first indication signal; and
detecting a PDCCH based on the parameter for PDCCH detection ([0007, 0008, claim 1, 15).

Yang is silent on wherein the first indication signal further comprises a second parameter, the second parameter being used to determine a search space to which the parameter for PDCCH detection is applicable.
Wang teaches a parameter being used to determine a search space to which the parameter for PDCCH detection is applicable (when determining the first PDCCH search space and the second PDCCH search space, the UE may determine the coordinated first PDCCH search space and the second PDCCH search space still based on parameter information, [0193]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Yang by wherein the first indication signal further comprises a second parameter, the second parameter being used to determine a search space to which the parameter for PDCCH detection is applicable, as suggested by Wang. This modification would benefit the system by determining the search space in order to perform blind detection (Wang: [0193]).



Regarding claims 11, 22, the first indication signal is PDCCH. (Preferably, if the PDCCH includes downlink control information, [0017]).


Claims 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1, 12 above, and further in view of Takeda US 20140204897.

Yang is silent on the parameter for PDCCH detection is used to indicate that the terminal device detects a specific part of search spaces among all search spaces.
Takeda teaches the parameter for PDCCH detection is used to indicate that the terminal device detects a specific part of search spaces among all search spaces (Before transmission of PDSCH, base station 100 previously indicates to each terminal 200 through RRC control information or the like, whether or not CA is configured, the number of CCs when CA is configured, regions (search spaces) in PDCCH and ePDCCH where control information may be possibly transmitted, [0116]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Yang by   the parameter for PDCCH detection is used to indicate that the terminal device detects a specific part of search spaces among all search spaces, as shown by Takeda. This modification would benefit the system by enabling the terminal to search a smaller search space in order to obtain control information.

Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Wang as applied to claims 1, 12 above, and further in view of Takeda US 20210274534.
The combination is silent on the first indication signal comprises a first parameter, and the first parameter corresponds to a first type search space of the terminal device.
Takeda teaches indication signal comprises a first parameter, and the first parameter corresponds to a first type search space of the terminal device (RRC parameter (for example, pdcch-ConfigCommon or pdcch-Config) is used to configure a search space and a type of the search space, [0062]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the first indication signal comprises a first parameter, and the first parameter corresponds to a first type search space of the terminal device, as shown by Takeda. This modification would benefit the system by providing a proven, reliable method for informing the terminal of the type of search space.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Wang as applied to claims 1, 12 above, and further in view of Pan 20200245302.

The combination is silent on a type of the search space is configured by the network side.
Pan teaches a type of the search space is configured by the network side ([0007]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   a type of the search space is configured by the network side, as shown by Pan. This modification would benefit the system by informing the UE of the type of search space to be used.

Claims 7, 8, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yang and Wang as applied to claim 1 above, and further in view of Lei US 20190141734.

Regarding claim 7, 18, the combination is silent on receiving a second indication signal sent from the network side and obtaining carrier information and/or BandWidth Part (BWP) information of the PDCCH that needs to be detected.
Lei teaches receiving an indication signal sent from the network side and obtaining BandWidth Part (BWP) information of the PDCCH that needs to be detected (a base station may transmit DCI on a PDCCH that includes BWP activation information. The BWP activation information may be a set of configuration parameters carried by DCI of a UE-specific PDCCH, [0094]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by receiving an indication signal sent from the network side and obtaining BandWidth Part (BWP) information of the PDCCH that needs to be detected, as shown by Lei. This modification would benefit the system by providing the terminal with BWP activation information.

Regarding claims 8, 19, although Lei is silent on indexing, this is a well-known technique and would have been obvious at the time of the instant application. Therefore, the claim is not novel. 

Claims 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Yang and Wang as applied to claims 1, 12 above, and further in view of Lee US 20130083753.
receiving a third indication signal sent from the network side, wherein the third indication signal comprises aggregation level information; and
detecting the PDCCH based on the aggregation level information.
Lee teaches receiving an indication signal sent from the network side, wherein the indication signal comprises aggregation level information; and
detecting the PDCCH based on the aggregation level information (a device such as an MTC device may receive a specific CCE aggregation level for its PDCCH blind detection., [0383]).


Allowable Subject Matter
Claims 6, 9, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476